PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/009,136
Filing Date: 14 Jun 2018
Appellant(s): Scimone et al.



__________________
Stephen L. Keefe
For Appellant






This is in response to the appeal brief filed March 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues Section A, 35 U.S.C. 112 (a) Rejections on Page 8 that the originally filed Figures 4 and 5 show “the rounded first intersection portion includes a flat side face that decrease in width from said third edge to said second edge” and “the first thickness of the rounded intersection portion is less than a thickness of the first edge”.
The Examiner disagrees. Applicant’s original disclosure did not provide any details to the “flat side face”; therefore, the Examiner is unable to accurately identify which face of the blade is being referred to as the “flat side face that decreases in width from a third to a second edge”. The original disclosure also did not set forth any details to the first thickness of the rounded intersection portion being less than a thickness of the first edge”. The term thickness was not mentioned in the original disclosure and the Examiner is not permitted to rely solely on the drawings for this teachings.

Appellant argues in Section A, 35 U.S.C. 112(a) Rejections on Pages 8-9 that “R” represents the radius of curvature and one of ordinary skill in the art would understand the radius of curvature. Appellant argues changing the drawings from an engineering standpoint would confuse one of ordinary skill in the art and that the Office is incorrect in its understanding of radius of curvature in the application.


    PNG
    media_image2.png
    361
    836
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    264
    816
    media_image3.png
    Greyscale

Appellant argues, in Section A, 35 U.S.C. 112(a) Rejections on Page 9, one of ordinary skill in the art would understand the claimed longitudinal midline and other discussed features in view of the drawings and the specification. Appellant argues the office action has set forth an unreasonable interpretation of the claimed longitudinal midline. Appellant argues the 35 U.S.C. 112(a) should not be apparently used as a proxy to support the unreasonable prior art rejections of the claims longitudinal midline and other claim features.
The Examiner acknowledges Appellant’s originally filed Figure 4 and Figure 5 discloses, a “midline” extending longitudinally across the blade. However, the Examiner disagrees that one of ordinary skill in the art would understand term midline as set forth by the claimed invention. midline. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. All of the meanings set forth above are within the scope of the broadest reasonable interpretation of the term midline and by no means infers the midline is in the middle of the blade as argued by Appellant. Appellant is allowed to be their own lexicographer; however, Appellant did not provide an explanation or a special definition of the term midline in the disclosure. Further, the Examiner is not permitted to rely solely on the drawings to determine how the term midline should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, wherein the midline is a line somewhere between the first and second edges of the blade body. 

Appellant argues, in Section B, 35 U.S.C. 112(b) Rejections on Page 10, the claim of a “unitary blade that begins to taper down in thickness along a longitudinal midline of said blade from said first edge to said second edge” particularly points out and distinctly claims the invention on its face, for example in view of Appellant’s originally filed Figure 4. 
	The Examiner disagrees. The originally filed claims do not set forth the meets and bounds for the phrase “midline”. The claim has not set forth a structural relationship between the midline of the blade and other portions of the blade, outside of the blade tapering in thickness. The term midline does not infer the middle of the blade. The Examiner is permitted to refer to the specification for additional guidance on claimed terms. In this case, the specification did not set forth an explanation or a special definition of the term midline and the Examiner is not permitted to rely solely on the drawings. The scope of the term “midline” was found to be indeterminable based on the claimed subject matter.

	The claimed invention is directed to a ceramic cutting blade having rounded cutting edges and a (trapezoidal) shape, in that one edge of the blade is longer in length than an opposing edge (which is parallel to the long edge of the blade). Seager provides a teaching of a ceramic cutting blade. Green, Figure 2, provides a teaching of rounded cutting edges. Alternative embodiment to Figure 5 of Green provides a teaching of a cutting blade having one edge with a length greater than the opposing and parallel other edge. The ceramic blade of Seager was modified to have rounded cutting edges, as taught by Figure 2 of Green, and also the length of the blade sides ins Seager were modified such that one side of the blade has a longer length than the other side, as taught by alternative embodiment to Figure 5 of Green. 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #1, Page 13, that the prior art does not disclose or suggest intersection portions that are entirely rounded. Appellant argues the Office Action’s assertions that Green discloses intersection portions that are entirely rounded are incorrect and that the Office had withdrawn Green until the most recent Office Action mailed December 21, 2020.
The Examiner agrees, that Figures 5-11 of Green do not teach intersection portions are entirely rounded. Appellant’s arguments are directed to Figures 5 and 6 of Green, which the Examiner did not rely on to teach the intersections portions that are entirely rounded. The Examiner relied on Figure 2 of Green to teach the intersection portions that are entirely rounded portions and Appellant has not presented any arguments to Figure 2 (or the combination of Seager and the embodiment to Figure 2 of Green). The Examiner would like to note, Figure 5 of Green was only relied on to teach the limitation the bottom edge of the cutting blade is longer than the top edge of the cutting blade. 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #2, on Page 16, the prior art does not disclose or suggest a blade that begins to taper down in thickness along a longitudinal midline as recited in independent claims 1, 16, and 19. Appellant further argues how the Office’s interpretation of the midline using the BRI of a “median line” or “a line that devise the body into left and right halves is unreasonable” and that the Office cannot simply invoke BRI to apparently make a claim term mean whatever the available prior art happens to disclose. Applicant further argues the Office’s alleged midline to be located at the bottom of the blade defines common sense and eviscerates the broadest reasonable interpretation of the claimed longitudinal midline. 
The Examiner would like to reiterate, there are numerous meanings to the term “midline”. The term midline as defined by Merriam Webster Dictionary is defined as a median line OR the median plane of the body or some part of the body. The term midline as defined by Cambridge Dictionary is defined as an imaginary line that divides the body into right and left halves. The term “half” as defined by Merriam Webster Dictionary is defined as in part or into nearly equal parts. The meanings set forth above are within the scope of the broadest reasonable interpretation of the term “midline” and by no means infers the “midline” is in the middle of the blade. Appellant is allowed to be their own lexicographer; however, Appellant did not provide an explanation or a definition of the term “midline” in the disclosure. Applicant has not set forth anywhere in the disclosure that the midline divides the blade in half and the Examiner is not permitted solely on the drawings to determine how the term “midline” should be interpreted. The Examiner relied on the broadest reasonable interpretation of the term midline, which is, the midline is a line somewhere between the first and second edges of the blade body which is taught by at least the applied prior art to Seager and shown in the annotated Figure below.

    PNG
    media_image4.png
    320
    639
    media_image4.png
    Greyscale
 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #3, on Page 18, the prior art does not disclose or suggest a rounded intersection portion includes the following:  decreases in thickness from a first thickness to a second thickness in a direction moving from the third edge to the second edge,” “is entirely rounded from said third edge to said second edge” and “includes a flat side face that decreases in width from said third edge to second edge as recited in claim 1 and similarly recited in claims 16 and 19. 
The annotated Figure on Page 10 below clearly identifies the first and second edges of the blade of Seager. As shown in Figure 1 (of Seager) and in the annotated Figure below on Page 10, the blade decreases in thickness (or tapers) moving from the third edge to the second edge. Seager teaches the intersection portion of the blade is pointed. Figure 2 of Green was relied on to teach a blade having an entirely rounded intersecting portion. The combination of Seager as modified by Figure 2 to Green, clearly teaches and suggest the blade decrease in thickness in a direction moving from the third edge to the second edge and the intersection portion is entirely rounded from the third edge to the second edge, and includes a flat side face (which has been interpreted as best understood, as the surface between the third edges) that decreases in width from said third edge to said second edge. Rounding the corner edge is a known shape in the art of cutting blades to create a safer blade and reduce user injury, which is explicitly taught in Para 0006 of Green. The Examiner would like to reiterate, that Appellant’s 

    PNG
    media_image5.png
    406
    689
    media_image5.png
    Greyscale

Appellant argues, Section B, U.S.C. 103 (a) rejections, #4, on Page 20, the combination of Seager and Green is improper because modifying Seager based on the alleged teaches of Green would make Seager unsatisfactory of its intended purpose. Appellant argues the outstanding advantage of the cutting blade made in accordance with the present invention is its marked ability to retain its extremely sharp cutting edge over an extended period of use (Seager at col. 4, lines 11-15). Appellant argues that rounding the extremely sharp cutting would make the edge less sharp and it would be unsatisfactory of its intended purpose.
The Examiner disagrees, as Appellant is making an assertion with respect to modification being unsatisfactory for its intended purpose. Seager teaches a ceramic cutting blade having an extremely hard cutting edge (1). The intersection portions of the cutting blades of Seager are pointed, rather than rounded, as required by the claimed subject matter. The 

Appellant argues, Section B, U.S.C. 103 (a) rejections, #5, on Pages 21-22, the prior art does not disclose or suggest that a radius of curvature of the rounded first and second intersections are each 25.4 millimeters as recited in claims 14 and 17. Appellant argues Gross discloses pointed scissor blade elements having have curved edges (14,14’) having a radius of about 0.84 inches (which is about 21 millimeters). Appellant argues Gross does not teach the entirely rounded intersection portions decrease in thickness. Appellant further argues the Office attempts to incorrectly equate pointed scissor blades of Gross with the claimed rounded first and second intersection portions.
The Examiner’s position is that the appropriate radius of curvature has not been set forth in Appellant’s disclosure, since the radius of curvature does not correspond to the length of the cutting blade (in other words, the disclosed radius of curvature is extremely large and is disproportionate with respect to the blade length of 33.2). Assuming arguendo, Figure 5 of Appellant’s disclosure (see Page 3, above) identifies the curve of the blade as R, 25.4. The original disclosure did not provide any units for “R”; therefore, based on the plain and ordinary meaning of “R”, the Examiner interpreted, “R” as being the radius of curvature. One having ordinary skill in the art would recognize the radius of curvature is defined as the reciprocal of the curvature. In light of compact prosecution, the Examiner relied on Gross as an evidentiary to show that cutting blades can have a large radius of curvature. The Examiner relied on KSR, 
(1) A finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
The Examiner recognized there was a design need to dimension to radius of the modified blade of Seager in view of Figure 2 of Green to have a very large rounded radius of curvature. The modified blade of Seager, provides a teaching of rounding a blade edge to create a safer blade and prevent user injury, which is a design need based in the art of cutting blades. Gross provides evidence, in the art of blades, that blades can have a very large radii of curvatures. Based on the evidence provided by Gross, the Examiner concluded the radius curvature of modified Seager could be very large, while still maintaining the desired shape and creating a safe blade to reduce user injury. 

(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Based on the evidence of Gross, one of ordinary skill in the art would have found that there are a finite number of identified values that could be implemented as the radius of curvature, proportionate to the blade body, to perform the intended cutting operation. The value of about 21 mm provided by the evidence to Gross, would have provided one of ordinary skill in the art with a baseline value to being experimentation. In other words, one would have been prompted to try various values above and below the about 21 mm before arriving at the radius of curvature which allows the integrity of the blade to be retained.
(3) A finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
The Examiner determined that based on the evidence provided by Gross, that the modified blade of Seager could have a large radius of curvature, since the a large radius of curvature would not jeopardize the intended cutting purpose of the blade. One having ordinary skill in the art would have been knowledgeable that the expectation of success, of providing the blade with a large radius of curvature, would still permit the blade to perform its intended cutting operation.

(4) Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Gross provided evidence of a very large radius of curvature being applied to a cutting blade, which is in view of the facts of the case under consideration. The evidence provided by Gross set forth a radius of about 0.84 inches (which is about 21 millimeters). Therefore, based on the facts of the case, one would have been prompted to try various radius of curvatures above and below the values of 21 mm, based on the evidence of Gross, to find the radius of curvature that did not jeopardize the integrity of the blade while still providing a user safe blade.

Appellant argues, Section B, U.S.C. 103 (a) rejections, #6, on Page 22-23, Seager does not disclose a ceramic blade that is a single part, non-metallic unitary blade. Appellant argues the ceramic contains about 99.9% by weight aluminum oxide and the remainder one or more metal oxides which function to inhibit crystal growth during sintering. Appellant argues, at best, Seager discloses a metallic blade.
as a non-porous ceramic body…said ceramic containing at last about 99.5% by weight aluminum oxide (Abstract). One of ordinary skill in the art would recognize there are different types of ceramics. Appellant has not defined in the claims or set forth a special definition in the disclosure a specific ceramic composition. Based on the broadest reasonable interpretation, any ceramic blade satisfies the claim limitation; therefore, Seager clearly teaches and suggest a ceramic blade. To further support the Examiner’s position, the term ceramic defined by Merriam Webster is “of or relating to the manufacture of any product (such as earthenware, porcelain, or brick) made essentially from a nonmetallic mineral (such as clay) by firing at a high temperature or a product made of baked clay. Merriam Webster defines clay as “an earthy material that is plastic when moist but hard when fired, that is composed mainly of fine particles of hydrous aluminum silicates and other minerals, and that is used for brick, tile, and pottery”.

Appellant argues, Section B, U.S.C. 103 (a) rejections, #6, on Page 23, modifying Seager to be a non-metallic blade would make Seager unsatisfactory for its intended purpose because Seager derives it’s extremely sharp cutting edge based on the small crystal size of the metallic blade (Col. , lines 53-57 and Col. 2, lines 1-4).
The Examiner did not modify the blade of Seager to be a non-metallic blade, since the blade of Seager is a ceramic, which by definition is a non-metallic blade. Since there is no modification of the ceramic, non-metallic blade of Seager, there is no modification to its intended purpose of having an extremely sharp cutting edge. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724       
                                                                                                                                                                                                 /SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.